Order, Supreme Court, New York County (Martin Schoenfeld, J.), entered July 26, 2002, *185which denied the petition brought pursuant to CPLR article 78 to annul the determination of respondent Board of Trustees denying petitioner’s application for accident disability retirement benefits, unanimously affirmed, without costs.
The determination by respondent Medical Board that petitioner was fully able to perform police duties at the time of his application for accident disability retirement benefits was based on the Medical Board’s numerous examinations of petitioner and its reviews of petitioner’s medical reports and objective test results. Since the Medical Board’s determination was based on at least some credible evidence, the ensuing determination of respondent Board of Trustees denying petitioner’s application for accident disability retirement benefits may not be judicially disturbed (see Matter of Bansley v Safir, 299 AD2d 185 [2002]). Concur — Tom, J.P., Buckley, Rosenberger, Williams and Friedman, JJ.